Registration No. 33-30198 File No. 811-05867 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO.63 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.64 x OPPENHEIMER MULTI-STATE MUNICIPAL TRUST (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) ( 303) 768-3200 (Registrant's Telephone Number including Area Code) Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. 225 Liberty Street, 11 th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective: x Immediately upon filing pursuant to paragraph (b) ¨ On , pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ On , pursuant to paragraph (a)(1) ¨ 75 days after filing, pursuant to paragraph (a)(2) ¨ On , pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 11 th day of December, 2014. Oppenheimer Multi-State Municipal Trust By: Arthur P. Steinmetz* Arthur P. Steinmetz President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Brian F. Wruble* Chairman of the December 11, 2014 Brian F. Wruble Board of Trustees Arthur P. Steinmetz* President and December 11, 2014 Arthur P. Steinmetz Principal Executive Officer Brian W. Wixted* Treasurer, Principal December 11, 2014 Brian W. Wixted Financial & Accounting Officer David K. Downes* Trustee December 11, 2014 David K. Downes Matthew P. Fink* Trustee December 11, 2014 Matthew P. Fink Edmund P. Giambastiani, Jr.* Trustee December 11, 2014 Edmund P. Giambastiani, Jr. William F. Glavin, Jr.* Trustee December 11, 2014 William F. Glavin, Jr. Elizabeth Krentzman* Trustee December 11, 2014 Elizabeth Krentzman Mary F. Miller* Trustee December 11, 2014 Mary F. Miller Joel W. Motley* Trustee December 11, 2014 Joel W. Motley Joanne Pace* Trustee December 11, 2014 Joanne Pace Daniel Vandivort* Trustee December 11, 2014 Daniel Vandivort Peter I. Wold* Trustee December 11, 2014 Peter I. Wold *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
